       Case 3:20-cv-00319-MEM Document 12 Filed 11/16/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JOHN T. OLSZYK,                       :

                Plaintiff             :    CIVIL ACTION NO. 3:20-319

       v.                             :        (JUDGE MANNION)

JUDGE MICHAEL BARRASSE,               :
et al.,
                                      :
                Defendants
                                      :


                                ORDER

     Pending before the court is the report of Magistrate Judge Karoline

Mehalchick, which recommends that the plaintiff’s complaint be dismissed

with prejudice for failure to state a claim under Fed.R.Civ.P. 8(a) and

12(b)(6). (Doc. 10). No objections have been filed to the report and

recommendation. Upon review, the report will be adopted in its entirety.

     By way of relevant background, Judge Mehalchick initially screened

the plaintiff’s complaint pursuant to the provisions of 28 U.S.C. §§1915A

1915 and 42 U.S.C. §1997e, and determined that his complaint failed to state

a claim under Rules 8 and 12(b)(6) of the Federal Rules of Civil Procedure.
          Case 3:20-cv-00319-MEM Document 12 Filed 11/16/20 Page 2 of 4




(Doc. 7, Doc. 8).1 The plaintiff was granted leave to file an amended

complaint. (Id.). However, he failed to do so.

      By way of the instant report, Judge Mehalchick has determined that,

notwithstanding the liberal construction of pro se pleadings, the plaintiff’s

complaint fails to meet the pleading requirements of Fed.R.Civ.P. 8, in that

it does not provide any meaningful opportunity for the defendants to decipher

or answer the allegations against them. Moreover, Judge Mehalchick has

determined that, to the extent the plaintiff alleges that he is being illegally

incarcerated, he has now been released from the Lackawanna County

Prison, see n.1, and a search of the Pennsylvania Department of Corrections

(DOC) Inmate/Parolee Locator shows that he is not presently in the DOC’s

custody. As such, Judge Mehalchick recommends that the plaintiff’s

complaint be dismissed for failure to state a claim. Judge Mehalchick further

recommends that any such dismissal be with prejudice as the plaintiff failed

to cure the deficiencies of his complaint after having been provided a

previous opportunity to do so.




      1
        These documents were forwarded to the plaintiff at his last known
address at the Lackawanna County Prison, but were returned with an
indication that the plaintiff had been released. (Doc. 9). Contrary to the Local
Rules for the Middle District of Pennsylvania, the plaintiff has not filed a
change of address with the court.
                                      -2-
       Case 3:20-cv-00319-MEM Document 12 Filed 11/16/20 Page 3 of 4




      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      Upon review of Judge Mehalchick’s report and recommendation, the

court finds no clear error of record. Moreover, the court agrees with the

sound reasoning which led Judge Mehalchick to her conclusions. As such,

the court will adopt the report and recommendation in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The report and recommendation of Judge Mehalchick (Doc.

      10) is ADOPTED IN ITS ENTIRETY as the decision of the court.




                                      -3-
            Case 3:20-cv-00319-MEM Document 12 Filed 11/16/20 Page 4 of 4




        (2) The plaintiff’s complaint (Doc. 1) is DISMISSED WITH

        PREJUDICE for failure to state a claim under Fed.R.Civ.P. 8(a)

        and 12(b)(6).

        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                           S/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: November 16, 2020
20-319-01




                                        -4-
